IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. PD-0987-09



RICHARD LYNN WINFREY, SR., Appellant

v.

THE STATE OF TEXAS




MOTION FOR BAIL
SAN JACINTO COUNTY




           Per curiam. 


O R D E R
           Appellant was convicted of murder in Cause No. 322040411 in the 411th District
Court of San Jacinto County.  He was sentenced to 75 years in prison.  The Court of Appeals
affirmed the conviction.  Winfrey v. State, 291 S.W.3d 68 (Tex. App.– Eastland 2009).  This
Court granted Appellant’s petition for discretionary review and reversed the conviction,
entering a judgment of acquittal.  Winfrey v. State, No. PD-0987-09, ___ S.W.3d ___ (Tex.
Crim. App. delivered September 22, 2010).  
           Appellant has applied to this Court to set a personal bond pending the issuance of a
mandate from this Court. 
           It is hereby ORDERED that the trial court order Appellant released from confinement
on a personal bond.   Additionally, the trial court may set any reasonable conditions on the
bond. Any sureties must be approved by the trial court.  
           IT IS SO ORDERED this the 5th day of October, 2010.
 
DO NOT PUBLISH